Bloodwortii, J.
1. The court properly refused to allow the witness to answer the question of which complaint is made in the amendment to the motion for a new trial.
2. When considered in connection with the other portions of the charge of the court, the excerpts of which complaint is made in the motion for a new trial are not erroneous.
3. In view of the instructions given the jury, there is no merit in the special ground of the motion complaining of the refusal of the court to further instruct them that they “should also take into consideration a serious major operation undergone by the plaintiff a few months prior to the alleged injury, and what effect, if any, that operation had on plaintiff’s condition at the time of the trial.”
4. There is abundant evidence to sustain a finding for the plaintiff, and no complaint is made of the amount of the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur. •

Jones, Evins, Moore & Powers, William E.-Arnaud, for plaintiffs in error.
Mark Bolding, Dorsey, Howell & Heyman, contra.